Citation Nr: 0421031	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Nashville, Tennessee, Department of Veterans' 
Appeals (VA) Regional Office (RO), which denied entitlement 
to a TDIU.  A notice of disagreement (NOD) was received by VA 
in August 2002.  A statement of the case (SOC) was issued in 
October 2002.  A substantive appeal (VA Form 9) was received 
by VA in November 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment.  

A review of the record reveals that the veteran is service-
connected for chronic brain syndrome due to trauma, rated 50 
percent disabling; post traumatic blindness of the right eye, 
30 percent disabling; residuals of a fracture of the right 
patella, 10 percent disabling; scar, right forehead, and 
tracheostomy scar, both noncompensable in their ratings.  The 
veteran's combined disability rating is 70 percent.  He has 
not been examined for VA compensation purposes since 2000.  
This should be accomplished.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment he has received for all of his 
service-connected disabilities since 
February 2001.  The RO should obtain 
copies of complete clinical records of 
all such treatment, if any.  Request all 
private treatment records for which the 
appellant provides releases, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  The veteran also should be asked 
to indicate if he is in receipt of 
disability benefits from the Social 
Security Administration, and if so, the 
records underlying the decision to award 
those benefits should be obtained.  

2.  Schedule the veteran for appropriate 
VA examinations to assess the severity of 
his service-connected disabilities.  The 
claims folder and a copy of this remand 
are to be made available to the 
examiners, and they are asked to indicate 
that they reviewed the claims folder.  
All necessary testing should be done.  
Regarding the veteran's right knee, the 
examiner should determine whether there 
is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.   

The examiners should also set out the 
current symptoms of the veteran's other 
service-connected disabilities, (chronic 
brain syndrome due to trauma, post 
traumatic blindness of the right eye, 
right forehead scar and tracheostomy 
scar, with the size and shape of the 
scars described), and provide an 
assessment on the effect all of the 
veteran's service-connected disabilities 
have on his ability to work.   

3.  The RO should readjudicate the claim 
of entitlement to a TDIU.  If the issue 
on appeal remains denied, the RO should 
provide the veteran a supplemental 
statement of the case and allow an 
appropriate period of time for response 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




